PER CURIAM.
It would serve no useful purpose to enlarge upon the opinions expressed by Judge Shipman and Judge Townsend when the patent in suit was before them respectively. 82 Fed. 445; 98 Fed. 120. We concur in the views taken by each of them, and entertain no doubt of the invalidity of the patent. It could not involve any invention to make a complete door frame in two parts. All that was necessary to be done by the carpenter was to make a complete frame, and then divide the jamb longitudinally into two sections by the saw. It could not involve any invention to join the two sections together again. Any carpenter exercising the common skill of the calling would be able to do this, and, if he wanted to make the interlocking jamb, which is a subordinate feature of the alleged invention as specified in some of the claims,, he would have known how to do so by tonguing and grooving the respective faces of the jamb. The decree is affirmed, with costs.